United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 11-2992
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                      Joo Ok Kim

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Minnesota - St. Paul
                                  ____________

                              Submitted: May 14, 2012
                               Filed: August 9, 2012
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BEAM, and LOKEN, Circuit Judges.
                          ____________

PER CURIAM.

       Joo Ok Kim recruited at least five Hispanic illegal aliens living in the United
States to work for his siding company by promising good jobs and free room and
board. He required the men to work “hard and fast,” threatened to deport them, often
refused to pay them, provided them little food and carpet squares in his basement for
sleeping, and physically assaulted one. Police discovered the men while responding
to a disturbance call. Kim pleaded guilty to Harboring and Concealing Illegal Aliens
in violation of 8 U.S.C. § 1324(a)(1)(A)(iii) and (a)(1)(B)(i), a Class C felony. The
district court1 sentenced Kim to 24 months in prison, three years supervised release,
and $22,403.29 in restitution. Kim appeals, arguing the prison term is substantively
unreasonable. We affirm.

       Kim’s total offense level of 15 included a six-level enhancement because he
detained the men using coercion and threats, resulting in an advisory guidelines range
of 18 to 24 months in prison. Kim requested a below-range sentence of one year and
one day, emphasizing his difficult transition from poverty in post-war South Korea
to living in the United States, and the fact that his victims had entered the country
illegally. The district court declined to vary downward because Kim’s victims “were
intimidated in the way that they were,” because Kim “supplied them with so much
less than promised,” and because Kim’s “pattern of working for cash and working
under the table” made it hard to establish whether criminal history category I reflected
“the true magnitude of [his] criminal history.” The court observed that the advisory
range for this offense might appear “quite low” because “[t]o harbor people who are
illegally in the country and then to misuse them is at least as serious an offense as
coming to this country initially looking for a better life.” However, the court did not
impose a sentence above the guidelines range, concluding that 24 months in prison
was “the minimum that is adequate to punish you and also to discourage other people
who might be in the same position from engaging in similar conduct.”

       On appeal, Kim argues the sentence is substantively unreasonable because the
district court failed to properly weigh the 18 U.S.C. § 3553(a) mitigating factors. We
disagree. “The district court has wide latitude to weigh the § 3553(a) factors in each
case and assign some factors greater weight than others in determining an appropriate


      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                          -2-
sentence.” United States v. Elodio-Benitez, 672 F.3d 584, 586 (8th Cir. 2012)
(quotation omitted). Here, the court assigned greater weight to the abusive nature of
Kim’s conduct and his elusive criminal history than to the mitigating factors he urged.
An upward variance would no doubt not have been unreasonable. The court’s
decision to impose a guidelines range sentence clearly was not outside the bounds of
its wide sentencing latitude.

      The judgment of the district court is affirmed.
                     ______________________________




                                         -3-